ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment filed 02/03/2022 has not been entered.  The changed and added limitations “40% by weight or less of a constitutional unit derived from an acrylate” and “wherein the copolymer excludes a methyl methacrylate constitutional unit” raises new issues, but would overcome all of the rejections in the most recent final Office action.  A decision on determining allowability could not be determined at this time.  Claims 1, 3, 5-6, and 9-10 remain pending.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Suzuki teaches an acrylic polymer formed from a monomer component “including methyl methacrylate as an essential monomer component” would overcome the current 35 USC 103 rejection.  However, after further search, Kobayashi (JP 2004292529 A) teaches a pressure-sensitive adhesive (Abstract).  As shown in Example 1, the copolymer used to prepare the adhesive comprises 50 wt% of perfluorodecyl acrylate and 22 wt% of ethyl acrylate.  No methyl methacrylate is present in the copolymer.  It would be 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        3